In three related child protective proceedings pursuant to Family Court Act article 10, the mother appeals from three orders of disposition (one as to each child) of the Family Court, Kings County (Freeman, J.), all dated December 20, 2001, which, upon three fact-finding orders of the same court (Segal, J.), all entered January 8, 2001, made after a fact-finding hearing, found that she had neglected the subject children and placed the children in the custody of the Administration for Children’s Services for a period of one year.
Ordered that the appeals from so much of the orders of disposition as placed the children in the custody of the Administra*527tion for Children’s Services are dismissed, without costs or disbursements, as the period of placement has expired; and it is further,
Ordered that the orders of disposition are affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Bianca C., 309 AD2d 932 [2003]; Matter of Alexis B., 292 AD2d 604 [2002]). Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.